          Case 1:20-cv-03471-PGG Document 22 Filed 08/03/20 Page 1 of 5




                                                                        August 3, 2020




Via ECF
Honorable Paul G. Gardephe
United States District Judge, Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

        Re:     48th Americas, LLC v. The Gap, Inc. (Docket No. 20-03471 (PGG) (SN))

Dear Judge Gardephe:

        We represent Plaintiff, 48th Americas, LLC (“Plaintiff”), in the above referenced action. We
write pursuant to Rule IV(A) of Your Honor’s Individual Rules of Practice to respectfully request a
pre-motion conference seeking leave to file a motion for summary judgment. The basis for Plaintiff’s
proposed motion for summary judgment is that pursuant to Rule 56 of the Federal Rules of Civil
Procedure, there is no genuine issue as to any material fact and Plaintiff is entitled to a judgment as a
matter of law, on its claims for relief contained in its Amended Complaint dated May 26, 2020 (the
“Complaint”), that Defendant, The Gap, Inc. (“Defendant”) breached the terms of its Lease (as
defined herein) with Plaintiff and must pay Plaintiff for the attorneys’ fees incurred for enforcing the
terms of the Lease, and that Defendant’s counterclaims and affirmative defenses should be dismissed.
The proposed motion is not on consent of Defendant.

        Plaintiff’s Complaint alleges two claims for relief sounding in breach of contract and
attorneys’ fees. Specifically, on or about February 25, 1991, Defendant entered into a written
commercial lease (as further amended, the “Lease”), pursuant to which, Defendant was demised
portions of the ground floor, basement, and entire second floor in the building located at and known
as 1212 Avenue of the Americas, New York, New York (collectively the “Premises”), to operate
a retail store. On two separate occasions, September 22, 2004 and May 18, 2015, the parties
negotiated and agreed to extend and modify the terms of the Lease. The Lease provides, inter alia,
that, for the relevant period at issue in this action, the Fixed Rent is $3,170,280.30 per year, or
$264,190.03 per month, and that Defendant is responsible for items of Additional Rent such as
real estate taxes, water and snow removal charges. Finally, the parties agreed that Defendant is
liable for Plaintiff’s legal fees incurred in enforcing its rights under the Lease.
            Case 1:20-cv-03471-PGG Document 22 Filed 08/03/20 Page 2 of 5




        There is no genuine issue of material fact that, beginning April, 2020, Defendant breached
the terms of the Lease by failing to pay Plaintiff the Fixed Rent due each month as well as other
items of Additional Rent. Presently, there is now due Plaintiff the sum of $1,320,949.72 in Fixed
Rent and $125,923.79 in Additional Rent for a total amount due of $1,446,873.51. Further,
Plaintiff has incurred significant legal expenses in enforcing the terms of the Lease. Defendant
does not dispute the existence of the Lease, or that it failed to pay these sums. Instead, it relies on
a panoply of boiler plate affirmative defenses and baseless counterclaims to avoid its obligation to
pay. As set forth below, each of these defenses/counterclaims are wholly without merit, and are
merely an attempt by Defendant to exploit the COVID-19 Pandemic to escape its liability under
the Lease.

        Plaintiff’s first claim for relief sounds in breach of contract. The elements of a breach of
contract claim under New York law1 are as follows: (1) the existence of an agreement; (2) adequate
performance of the contract by the plaintiff; (3) breach of contract by the defendant; and (4)
damages. See Eternity Global Master Fund Ltd. v. Morgan Guar. Trust Co., 375 F.3d 168, 177
(2d Cir. 2004). Plaintiff’s motion for summary judgment should be granted because there is no
issue of material fact as to the existence of an agreement (i.e., the Lease), that Plaintiff performed
its obligations under the Lease by demising the Premises to Defendant, that Defendant breached
the terms of the Lease by failing to pay the amount due and owing under the Lease, that Plaintiff
has been damaged, and is entitled to recover the unpaid amounts due under the Lease.

        Likewise, summary judgment in Plaintiff’s favor on its second claim for relief sounding in
attorneys’ fees should also be granted. Under New York law, a provision in a lease requiring a
tenant to pay its landlord for the legal fees and disbursements incurred in an action to enforce the
payment of rent has long been judicially recognized. 379 Madison Avenue, Inc. v. Stuyvesant Co.,
242 A.D. 567, 275 N.Y.S. 953, aff'd, 268 N.Y. 576 (1935). Pursuant to Article 19 of the Lease,
the parties agreed that Defendant is liable to Plaintiff for all attorneys’ fees and expenses incurred
in connection with the prosecution of this action. Here, there can be no genuine issue of material
fact that Plaintiff incurred fees and expenses on account of Defendant’s failure to pay the Fixed
Rent and Additional Rent due and owing under the Lease. Therefore, summary judgment should
also be granted on Plaintiff’s second claim for relief.

        By way of its Answer with Counterclaims, Defendant alleges twenty-one affirmative
defenses and seven counterclaims. Importantly, because Defendant cannot meet its burden of
proving its counterclaims and affirmative defenses, and the Lease refutes many of Defendant’s
allegations, the Court should grant summary judgment in its entirety. See Leopold v. Baccarat,
Inc., 239 F.3d 243, 245 (2nd Cir 2001). For example, Plaintiff’s First and Fourth Counterclaims,
and Fifth and Sixth Affirmative Defenses allege that, based upon Lease Article 9, Casualty, and
Lease Article 10, Eminent Domain, the Lease has been terminated and/or no rent is owed.
Regarding Eminent Domain, the undisputed material facts will show that, in the present COVID-
19 emergency, while government orders may have prevented Defendant from running its business as
usual, they did not prevent it from otherwise occupying the Premises. Further, the government never

        1
          New York law applies for a determination of the issues based upon the parties’ agreement in Lease. See
GATX Corp. v. Aero Jet Corporate, No. 13 Civ. 4400, 2014 U.S. Dist. LEXIS 99924, at *8 & ft. nt. 2 (S.D.N.Y. July
22, 2014)

                                                       2
          Case 1:20-cv-03471-PGG Document 22 Filed 08/03/20 Page 3 of 5




took possession of the Premises, and is not using the Premises. Indeed, contrary to its contentions,
Defendant was permitted by the Lease, and continued, to use the Premises for “storage of stock”
and “office purposes.” Moreover, the order to close because of COVID-19 was intended to stop
the spread of the pandemic, and clearly is an exercise of the state and city police power, which
does not meet the definition of eminent domain. See e.g., New York State Thruway Auth. v. Ashley
Motor Ct., 10 N.Y.2d 151, 158, 218 N.Y.S.2d 640, 644 (1961). Regarding Casualty, no New York
court has ever interpreted the Lease’s standard casualty clause to include the presence of an epidemic.
Rather, such clauses refer to physical damage which renders the subject premises unusable, and the
COVID-19 pandemic does not constitute a casualty in this context, given the absence of physical
damages to the Premises. As such, these contentions fail as a matter of law.

        Defendant’s Second Counterclaim and Third Affirmative Defense for Rescission, Tenth
Affirmative Defense of Frustration of Purpose, Twelfth Affirmative Defense of Impossibility, as
well as the Fifth Counterclaim and Fourth Affirmative Defense for Reformation appear to allege
that the Lease should be rescinded and/or reformed based upon the doctrines of impossibility of
performance and frustration of purpose. Under the doctrine of frustration of purpose, a party to a
contract may rescind the contract only if "an unforeseen event has occurred, which, in the context
of the entire transaction, destroys the underlying reasons for performing the contract." Burke v.
Steinmann, No. 03 Civ. 1390, 2004 U.S. Dist. LEXIS 8930, at *29 (S.D.N.Y. May 18, 2004).
Regarding impossibility, the Second Circuit has explained that “[i]mpossibility may be equated
with an inability to perform as promised due to intervening events, such as an act of state or
destruction of the subject matter of the contract.” United States v. General Douglas MacArthur
Senior Village, Inc., 508 F.2d 377, 381 (2d Cir. 1974). Here, the facts fall far short of the high
standards required to rescind or reform the lease. First, this is not a first-time virus or pandemic and
these events could have been foreseeable and negotiated for through the Lease. Furthermore, under
Article 38(A) of the Lease, Defendant were permitted to, and continued to, use the Premises for
“storage of the stock for the demised premises and/or for office purposes,” in connection with
Defendant’s services at the Premises. Indeed, the undisputed evidence, including photographs,
demonstrates that during the various government shelter-in-place orders, Defendant’s employees
entered and exited the Premises with items. Further, on July 6, 2020, the date of the New York City
“Phase 3” reopening, Defendant could have commenced full use of the Premises, but chose not to
open. In any event, nothing can suggest that it was impossible for Defendant to perform its obligations
under the Lease, which is to pay the rent. As such, these claims should be dismissed on summary
judgment.

       Equally unavailing are Defendant’s Third Counterclaim and Seventeenth Affirmative
Defense for Breach of Contract, and its Sixteenth Affirmative Defense of Lack of Damages.
Defendant seems to be alleging that Plaintiff did not suffer damages, and breached the Lease by
demanding monies not paid and failing to reimburse other sums. As set forth herein, Plaintiff’s motion
will demonstrate, inter alia, that Defendant’s purported justifications for avoiding the payment of rent
lack merit. As such, these counterclaims and affirmative defenses should be dismissed.

        Next, Defendant’s Sixth Counterclaim for Money Had And Received and Seventh
Counterclaim for Unjust Enrichment should also be dismissed. First, it is well settled that such
quasi-contractual claims should be dismissed where, as here, an express contract (the Lease) covers
the subject matter of the quasi-contractual claims. See Beth Israel Med. Ctr. v. Horizon Blue Cross

                                                   3
         Case 1:20-cv-03471-PGG Document 22 Filed 08/03/20 Page 4 of 5




& Blue Shield of New Jersey, Inc., 448 F.3d 573, 586 (2d Cir. 2006). In any event, as detailed
above, there exists no material issue of fact that Plaintiff never benefited from what is allegedly
rightfully Defendant’s such that equity and good conscience demand restoration of the property to
Defendant. See id.; Banque Worms v. BankAmerica Int., 77 N.Y.2d 362, 367, 568 N.Y.S.2d 541,
544 (1991). Accordingly, the Seventh and Sixth Counterclaims should be dismissed.

         The Second Affirmative Defense, Failure to Mitigate, should be dismissed. Under New
York law, a commercial landlord has absolutely no duty to mitigate its damages by re-renting leased
premises upon a tenant’s breach of a lease. Holy Properties, Ltd. L.P. v. Kenneth Cole Productions,
Inc., 87 N.Y.2d 130, 134, 637 N.Y.S.2d 964 (1995). Accordingly, the Second Affirmative Defense
must be dismissed as a matter of law. Similarly, the Fourteenth Affirmative Defense, Commercial
Impracticability, is not cognizable under New York law. See Walden Fed. S&L Ass’n v. Slane Co.,
No. 09 Civ. 1042, 2011 U.S. Dist. LEXIS 37010, at *3 (S.D.N.Y. Apr. 5, 2011) (“New York courts
do not recognize the defense of temporary commercial impracticability.”). In fact, there is no material
issue of fact that Defendant’s refusal to meet its payment obligations was planned before COVID-
19, over one year ago, when it designated the Premises as one of 220 stores that it was seeking to
close because of commercial reasons. Thus, the Fourteenth Affirmative Defense should be dismissed.
Further, the Eighteenth Affirmative Defense, Unclean Hands, must be dismissed as matter of law.
First, "[t]he doctrine of unclean hands is an equitable defense that is unavailable in an action
exclusively for damages." Manshion Joho Center Co., Ltd. v. Manshion Joho Center, Inc., 24 A.D.3d
189, 190, 806 N.Y.S.2d 480, 482 (1st Dep't 2005). In any event, there is no material issue of fact that
Plaintiff never committed “some unconscionable act that is directly related to the subject matter in
litigation and has injured [Defendant.]." PenneCom, B.V. v. Merrill Lynch & Co., 372 F.3d 488, 493
(2d Cir. 2004). On the contrary, Plaintiff simply demanded payment of the rent due under the Lease.
As such, this affirmative defense must also be dismissed.

        The Ninth Affirmative Defense alleging that Plaintiff is somehow estopped from enforcing
its claims under the Lease should also be dismissed. Under New York law, “[t]he elements
pertaining to the party asserting estoppel are (1) lack of knowledge of the true facts; (2) good faith
reliance; and (3) a change of position." Mindspirit, LLC v. Evalueserve Ltd. No. 15 Civ. 6065,
2020 U.S. Dist. LEXIS 117986, at *21 (S.D.N.Y. July 4, 2020). Here, there are no material facts
that Defendant ever "changed its position" in reliance on any action or statement of Plaintiff, and,
thus, this affirmative defense should be dismissed as well. Likewise, the Eleventh Affirmative
Defense, Failure of Consideration, should also be dismissed. It is well settled that courts do not
look to the adequacy of consideration provided that there was consideration, "absent fraud or
unconscionability." Apfel v Prudential-Bache Sec. Inc., 81 N.Y.2d 470, 476, 600 N.Y.S.2d 433,
435 (1993). Here, consideration for Defendant’ payment of rent was its use of the Premises, and
there was no fraud or unconscionability. The Thirteenth Affirmative Defense, Illegality, should
similarly be dismissed. To succeed on this defense, Defendant bears the burden of demonstrating
that the obligation sued upon is usurious, ultra vires or otherwise illegal. See Jones v Bluestone,
10 N.Y.2d 940, 224 N.Y.S. 20 (1960). Here, Plaintiff’s claim seeks the collection of unpaid rent;
and there is nothing illegal about paying rent. Accordingly, this affirmative defense must also be
dismissed.

       The Nineteenth Affirmative Defense, Unconscionability, must also be dismissed. Under New
York law, a determination of unconscionability requires a showing that the contract was both

                                                  4
          Case 1:20-cv-03471-PGG Document 22 Filed 08/03/20 Page 5 of 5




procedurally and substantively unconscionable “when made -- i.e., some showing of an absence of
meaningful choice on the part of one of the parties together with contract terms which are
unreasonably favorable to the other party." Don King Productions, Inc. v. Douglas, 742 F. Supp.
778, 780 (S.D.N.Y. 1990) (emphasis added). Here, there are no material issues of fact that there was
nothing unconscionable at the time the Lease and its subsequent modifications were executed (or
ever). Likewise, the Twenty-First Affirmative Defense, Failure of Condition Precedent, must be
dismissed, because, there do not exist any conditions precedent in the Lease, or one that Defendant
failed to comply with, for the commencement of the instant action. See Cointech, Inc. v. Masaryk
Towers Corp., 7 A.D.3d 376, 380-81, 777 N.Y.S.2d 76, 81-82 (1st Dept. 2004).

        Defendant’s Twentieth Affirmative Defense based upon mutual mistake and unilateral
mistake, should be dismissed. A claim based on unilateral mistake cannot survive where, as here,
the party merely alleges that it was mistaken, absent factual allegations that the other party acted
fraudulently. FSP, Inc. v. Societe Generale, No. 02 Civ. 4786, 2005 U.S. Dist. LEXIS 3081, at
**47-48 (S.D.N.Y. February 28, 2015). Here, no material facts exist, not even an allegation, that
Plaintiff acted fraudulently. Indeed, the Lease was executed and negotiated on three separate
occasions by sophisticated parties, represented by counsel. To plead a claim for mutual mistake,
the factual allegations must establish that both contracting parties shared the same erroneous belief
as to a material fact, and their acts do not in fact accomplish their mutual intent. Id. Further, such
a “mistake” by definition is not about a future contingency; it is a mistake about an existing fact at
the time of the execution of the contract. See id.; Simkin v. Blank, 19 N.Y.3d 46, 545-55, 945
N.Y.S.2d 222, 227 (2013). Defendant’s theory - - that the parties did not back then contemplate a
global pandemic such as COVID-19 - - does not constitute a mistake of fact at the time of the
contract, and thus, should be rejected by the Court.

        Finally, Defendant’s remaining affirmative defenses of Failure to State a Claim (First);
Offset (Seventh); No Duty (Eighth); and Actions of Landlord and Third Parties (Fifteenth), should
be dismissed. As detailed above, Plaintiff is entitled to summary judgment on its claims for relief,
that Defendant has a duty to pay the rent, that its failure to pay the rent may not be excused by any
actions of Plaintiff or third parties, and that Defendant is not entitled to any offset. Indeed, Articles
1 and 36(C) of the Lease provide that Defendant agreed to pay fixed rent and additional rent at the
agreed upon rates, “without any abatement, deduction or setoff whatsoever.” New York courts have
interpreted provisions such as “without any abatement, deduction or setoff whatsoever” as an
independent covenant, even where the tenant has a defense to rent payment or a claim against the
landlord. See Pacific Coast Silks, LLC v. 247 Realty, LLC, 76 A.D.3d 167, 176, 904 N.Y.S.2d 407,
414 (1st Dep’t 2010). Nothing excuses Defendant’s obligation to pay its rent. In that regard, any
delay in enforcing the Lease may prejudice Plaintiff given Defendant’s public intentions to default on
the terms of its various leases.

       Accordingly, Plaintiff respectfully requests that the Court grant its request for a pre-motion
conference concerning Defendants’ proposed motion for summary judgment.

                                                Respectfully submitted,
                                                s/Efrem Z. Fischer_________
  cc:   Lisa M. Coyle, Esq. (via ECF)           Efrem Z. Fischer (EZF-3860)



                                                   5
